      Case 3:18-cv-00296-LRH-CBC Document 100 Filed 09/27/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
                                     RENO, NEVADA


TESLA, INC.,                        )                   CASE NO. 3:18-CV-0296-LRH-CBC
                                    )
            Plaintiff(s),           )                   MINUTES OF PROCEEDINGS
                                    )
     vs.                            )                   DATE: September 27, 2019
                                    )
MARTIN TRIPP,                       )
                                    )
            Defendant(s).           )
____________________________________)

PRESENT: THE HONORABLE CARLA BALDWIN CARRY , U.S. MAGISTRATE JUDGE

Deputy Clerk:          Lisa Mann            Court Reporter:     Liberty Recorder

Counsel for Plaintiff(s):             Sean Gates

Counsel for Claimant(s):              William Fischbach and Fletcher Carpenter

PROCEEDINGS: TELEPHONIC DISCOVERY HEARING RE STIPULUATION (ECF 97)

1:04 p.m. Court convenes.

       The Court addresses the parties regarding the purpose of this hearing and recites the
chronology of events in this action as it relates to the discovery plan and scheduling.

       The Court and counsel discuss the parties’ stipulation and proposed modification to
scheduling order (fourth request) (ECF No. 97).

         Having heard from counsel and good cause appearing, the Court finds it will not extend
discovery as it pertains to production of certain documents withheld on the basis of privilege;
however, the Court is amenable to extending the discovery cut-off to allow for a motion to be
filed to compel the deposition of Elon Musk.

        Therefore, counsel has leave to re-file a stipulation that extends discovery for the purpose
of briefing a motion to compel the deposition of Elon Musk as follows: defendant shall file a
motion to compel the deposition of Elon Musk consisting of no more than fifteen (15) pages by
no later than the close of business on October 18, 2019, plaintiff shall have until no later than
November 1, 2019 to file a response consisting of no more than fifteen (15) pages, and
      Case 3:18-cv-00296-LRH-CBC Document 100 Filed 09/27/19 Page 2 of 2




defendant shall have until no later than November 15, 2019 to file a reply consisting of no more
than ten (10) pages. Thereafter, the Court will conduct a telephonic motion hearing Friday,
December 6, 2019 at 10:00 a.m. to hear argument on the motion to compel. The Court advises
counsel that the Court may vacate the hearing if the Court determines that a written ruling can be
issued based on the papers filed by the parties.

       The Court directs counsel to include in the stipulation the deadline of January 31, 2020 to
complete the Elon Musk deposition and a deadline for dispositive motions and the joint pretrial
order.

IT IS SO ORDERED.

1:26 p.m. Court adjourns.

                                                     DEBRA K. KEMPI, CLERK

                                                     By:          /s/
                                                           Lisa Mann, Deputy Clerk
